1. The application of M.D. Dimitry et al. presents nothing new for consideration.
2. As to the application of Beatrice Foster et al., it suffices to say: (a) That Mrs. Beatrice Foster, as assignee of the rights and interest of Mrs. Saphronia Barnett Hill, is clearly entitled to receive, under her assignment, all the net share and interest which the said Saphronia Barnett Hill would otherwise receive herein, without any necessity for making further mention thereof in the judgment or amending the same to that effect. (b) That the cash and stocks now in the hands of the sheriff and clerk of court are involved in a series of complicated rules now pending before this court in the matter entitled Succession of Mrs. Florence A. Toombs, No. 28656 of our docket, which rules and the funds and stocks dependent thereon will, in due course, be disposed of by this court in such manner as to this court may seem just and proper, unless in the meanwhile the parties hereto *Page 547 
shall agree to add said cash and stocks to the rest of the property herein to be partitioned; but there is, in the opinion of this court, no valid reason why the partition and distribution of the principal assets and effects of the Succession of Mrs. Toombs should be delayed pending technical litigation over a small fraction thereof. And (c) that it is within the province of the district judge, and not of this court, to designate the notary to complete the partition, and said district judge will doubtless designate such notary at the request of any party in interest.
Both applications refused.